DETAILED ACTION
This is a first office action in response to application no. 16/947,654 filed on August 11, 2020 in which claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 10-11:  The claims are drawn to “a computer program for encoding a video sequence comprising a plurality of image frames, the program contains instructions corresponding to the steps” for the use in an electronic device, where the broadest reasonable interpretation of the claim drawn to such medium (computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claim 12:  The claim is drawn to “a digital storage medium comprising a computer program” for the use in an electronic device, where the broadest reasonable interpretation of the claim drawn to such medium (computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim directed to a computer program itself or signal or carrier wave and/or non-transitory media is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program,
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter:
The applicant is advised to amend claims so that the claims are directed to a form of non-transitory tangible media.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Edpalm et al. (US Patent Application Publication no. 2018/0174414).

Regarding claims 1 and 7, Edpalm discloses a computer program and method for encoding a video sequence comprising a plurality of images frames, by an encoder (See Edpalm Abstract), the method comprising receiving an image frame from a video stream (See Edpalm Fig. 4, image 20 [0045] and [0047); receiving an input indicating one or more regions in the received image frame for which a privacy mask should be applied (See Edpalm [0012], wherein the one or more regions are represented by one or more coding units (See Edpalm [0012], [0013] and [0015]); and encoding the image frame into an output frame (See Edpalm [0014]), wherein image data in the one or more regions is replaced by intra-prediction coding units (See Edpalm [0058]) obtained from a simplified representation of the image frame generated in a prediction stage of the encoder (See Edpalm [0009] and [0018]).
NOTE: the Applicant should note that pixelization is disclosed in applicant’s paragraph [004], [007] and [009] where it is described as “Pixilation is a process where a single pixel value (often an average value of several or all the pixels within a coding unit) replaces all the pixels in a coding unit.” This is considered analogous to Edpalm as noted in paragraphs [0009] and [0018].



As per claims 2 and 8, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Edpalm further discloses selecting a size of the coding units automatically by the encoder (See Edpalm [0056]).

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Edpalm further discloses selecting a size of the coding units manually by a user (See Edpalm [0053]).  The Applicant should note that as the user sets the region of interest the size is considered to be selected manually.

As per claims 4, 9 and 11 most of the limitations of these claims have been noted in the above rejections of claims 1, 7 and 10.  In addition, Edpalm further teaches wherein a size of the coding units is selected based on a desired blurriness level, and wherein the size of the coding units and the desired blurriness level correspond to those of the simplified representation of the image frame (See Edpalm [0069]).

As per claim 5, most of the limitations of this claim have been noted in the above rejections of claim 1.  In addition, Edpalm further discloses wherein the one or more regions in the received image frame for which a privacy mask should be applied are automatically identified using object detection techniques (See Edpalm [0012] and [0061]).



As per claim 12, most of the limitations of this claim have been noted in the above rejections of claim 1.  In addition, Edpalm further discloses wherein a digital storage medium comprising a computer program (See Edpalm [0006] and [0028]). 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Danielsson et al. (US Patent Application Publication no. 2018/0324436) teaches encoding a video stream having a privacy mask.
Schultze (US Patent Application Publication no. 2016/0150231) teaches layer-based video decoding.
Dutt et al. (US Patent Application Publication no. 2012/0236935) teaches methods and systems for masking multimedia data.
Chien et al. (US Patent Application Publication no. 2011/0235715) teaches video coding system and circuit emphasizing visual perception.
Choi et al. (US Patent Application Publication no. 2011/0085035) teaches apparatus and method for protecting privacy information of surveillance image.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424